IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1585
                             Filed November 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES ROBERT DOWNEY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Douglas S.

Russell, Judge.



      James Downey appeals his conviction for making a false statement on an

application to acquire a weapons permit. AFFIRMED.



      Robert G. Rehkemper of Gourley, Rehkemper & Lindholm, P.L.C., West

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., Vaitheswaran, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                              2


VAITHESWARAN, Judge.

         James Downey appeals his conviction for making a false statement on an

application to acquire a weapons permit. He challenges the sufficiency of the

evidence underlying the district court’s fact findings.

         The district court required the State to prove the following elements of the

crime:

                 (1) The identification of the Defendant as the person who
         committed the offense.
                 (2) The offense occurred in Johnson County, Iowa.
                 (3) The offense occurred on January 14, 2015.
                 (4) The Defendant knowingly made a false statement of
         material fact on an application for an annual permit to acquire
         pistols or revolvers submitted pursuant to section 724.17,[1] the
         Code; or
                 (5) The Defendant knowingly submitted any materially
         falsified or forged document in connection with the application.

         The question on which the charge was premised was as follows, “Have

you ever been convicted in any court of a felony, or any other crime involving a


1
    Iowa Code section 724.17 (2015) states:
                 The application for an annual permit to acquire pistols or revolvers
         may be made to the sheriff of the county of the applicant’s residence and
         shall be on a form prescribed and published by the commissioner of
         public safety. The application shall require only the full name of the
         applicant, the driver’s license or nonoperator’s identification card number
         of the applicant, the residence of the applicant, and the date and place of
         birth of the applicant. The applicant shall also display an identification
         card that bears a distinguishing number assigned to the cardholder, the
         full name, date of birth, sex, residence address, and brief description and
         colored photograph of the cardholder, or other identification as specified
         by rule of the department of public safety. The sheriff shall conduct a
         criminal history check concerning each applicant by obtaining criminal
         history data from the department of public safety which shall include an
         inquiry of the national instant criminal background check system
         maintained by the federal bureau of investigation or any successor
         agency. A person who makes what the person knows to be a false
         statement of material fact on an application submitted under this section
         or who submits what the person knows to be any materially falsified or
         forged documentation in connection with such an application commits a
         class “D” felony.
                                        3


firearm or explosives for which the court could have sentenced you to

imprisonment for more than one year, even if you received a shorter sentence

including probation?” Downey answered “No.” His answer was inaccurate—he

stipulated that he was previously convicted of operating a motor vehicle while

intoxicated, third offense, a class “D” felony. An application cannot be approved

if the applicant has a prior felony conviction. See Iowa Code §§ 724.15(1)(b),

724.26(1).

      Downey contends there was insufficient evidence to establish (A) he was

the same person as the applicant, (B) his answer was statutorily required, (C) his

answer was a false statement of material fact, and (D) he knowingly made a false

statement. The district court’s fact findings bind us if supported by substantial

evidence. State v. Taylor, 689 N.W.2d 116, 130 (Iowa 2004).

      A.     Identity

      The district court found that Downey was one and the same person as the

person identified in the application for a firearms permit.       This finding is

supported by substantial evidence.     Specifically, a captain with the Johnson

County Sheriff’s Office testified he called Downey after receiving the permit

application and confirmed that Downey was the person who completed the

application. See State v. Kardell, No. 09-1859, 2011 WL 441961, at *8 (Iowa Ct.

App. Feb. 9, 2011) (“While ‘proof of the identity of the person who committed the

offense is essential to a conviction . . . identification may be established and

inferred from all of the facts and circumstances in evidence.’” (quoting Butler v.

United States, 317 F.2d 249, 254 (8th Cir. 1963)).
                                         4

       B.     Information Required by Iowa Code section 724.17

       Downey contends his answer to the question quoted above was not part

of the statutorily-required application. He cites the first part of section 724.17,

which provides, “The application shall require only the full name of the applicant,

the driver’s license or nonoperator’s identification card number of the applicant,

the residence of the applicant, and the date and place of birth of the applicant.”

(Emphasis added.) We need not reach this issue because, as the State points

out, even if the question is not statutorily authorized, section 724.17 criminalizes

the submission of “what the person knows to be a false statement of material fact

on an application.”    In keeping with this language, the application required

Downey to make the following certification:

             I certify that all information, including supporting
       documentation, provided in this application is true and correct, and I
       understand that I may be convicted of a class “D” felony pursuant to
       Iowa Code section 724.17 if I make what I know to be a false
       statement of material fact on this application or if I submit what I
       know to be any materially falsified or forged documentation in
       connection with this application.

Downey’s signature appeared beneath this certification.           We proceed to

Downey’s third challenge.

       C.     False Statement of Material Fact

       Question two asked, in part, whether Downey had “ever been convicted in

any court of a felony.” Downey told the captain he had a felony on his record and

he should have answered “Yes” to the question. He also stipulated to a prior

felony. Accordingly, Downey is hard-pressed to argue his answer was anything

but false.
                                            5


       Downey instead focuses on the materiality element, reprising his

contention that the question lacked statutory authorization and, for that reason,

could not be material. He argues the statutorily-required information he provided

was sufficient to complete a background check and the check would have

disclosed his prior felony conviction, rendering the answer to question two

irrelevant. The district court rejected this argument, reasoning as follows, “It is

clearly a material fact whether the applicant was a felon because it is decisive in

disqualifying an applicant for the permit. If he is a convicted felon, the fact the

background check would have disclosed the felony conviction whether Defendant

answered ‘Yes’ or ‘No’ makes no difference.”

       We agree. Even if the question was not statutorily authorized, the answer

to the question was essential to approval of the application. See Material Fact,

Black’s Law Dictionary (7th ed. 1999) (defining “material fact” as “[a] fact that is

significant or essential to the issue or matter at hand”). Substantial evidence

supports the district court’s finding of materiality.

       D.     Knowingly Made a False Statement

       Downey contends the evidence was insufficient to establish he knowingly

made a false statement.        The district court found otherwise, reasoning that

“before he completed the application the Defendant was aware of his OWI

conviction, was aware it was a felony, and was aware that answering ‘No’ to

question two was a false statement.” The court rejected the testimony of two

experts who opined that question two was ambiguous. The court stated, “The

testimony of Defendant’s experts does not raise a reasonable doubt to the Court

on the issues of knowledge of the Defendant or the materiality of his answer to
                                         6


question two on the application for permit to acquire pistols/revolvers.” It was the

court’s prerogative as fact-finder to weigh the evidence in this fashion. State v.

Jacobs, 607 N.W.2d 679, 685 (Iowa 2000) (“The trial court as trier of fact is not

obligated to accept opinion evidence, even from experts, as conclusive.”).

Substantial evidence supports the finding of knowledge.

      In finding substantial evidence, we have considered the recent opinion of

State v. Hoyman, 863 N.W.2d 1, 8-17 (Iowa 2015), in which the court examined

the knowledge element in our fraudulent practices statute.        See Iowa Code

§ 714.8(4).   That statute criminalizes the making of an entry in a public or

business record “knowing the same to be false.” Id. The court read an intent-to-

deceive requirement into the statute, reasoning that “if we interpreted section

714.8(4) as criminalizing any knowingly incorrect entry in a public record,

regardless of its significance or insignificance and regardless of whether the

maker of the entry intended to deceive anyone, its scope would be breathtakingly

broad.”   Hoyman, 863 N.W.2d at 13.          Downey suggests we should similarly

construe the term “knowingly” more narrowly.        But the legislature did so by

including a materiality element. This element effectively limits the breadth of the

knowledge requirement in section 724.17.

      Because substantial evidence supports the district court’s fact findings, we

affirm Downey’s conviction, judgment, and sentence for making a false statement

on a weapons permit application.

      AFFIRMED.